                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 BRENDAN J. JONES,                                   CV 19-44-BLG-TJC

                       Plaintiff,
                                                     ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                       Defendant.

        Petitioner, Frederick J. Daley, Jr., counsel for Plaintiff Brendan J. Jones, has

filed an Unopposed Petition for Attorney Fees Pursuant to 42 U.S.C. § 406(b)(1).

(Doc. 24.) Mr. Daley requests attorney fees in the amount of $16,388.50. The

Commissioner has no objection to the Petition.

        On October 6, 2020, the Court remanded this case to the Commissioner for

further administrative proceedings. (Doc. 20.) Plaintiff subsequently prevailed on

remand, and was awarded total past-due benefits in the amount of $65,554.00. (Doc.

24 at ¶ 2.)     The Social Security Administration withheld $16,388.50, which

represents 25% of the award, for the direct payment of attorney fees. (Doc. 24-1 at

3-5.)

        The Social Security Contingent Fee Contract between Plaintiff and Mr. Daley,

as well as the governing law, 42 U.S.C. § 406(b)(1)(A), limit the recovery of attorney
fees to no more than 25% of past-due benefits. The Court finds the $16,388.50

award is within the 25% limit imposed under the fee agreement and §406(b)(1)(A).

The Court further finds that the award is reasonable.

      Accordingly, IT IS HEREBY ORDERED that the relief requested in the

Petition is GRANTED. Pursuant to 42 U.S.C. § 406(b)(1)(A), the Court authorizes

payment of attorney’s fees in the amount of $16,388.50 to Plaintiff’s attorney,

Frederick J. Daley, Jr.

      DATED this 24th day of June, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
